DETAILED ACTION
Continuation of Line 12
Applicant’s principal arguments are: 
a.) Matsuda does not disclose that the combination of H2 and NH3 can be used in an ALD method substantially not using either one of a gas in a plasma or radical state and a gas containing oxygen atoms. A person of ordinary skill in the art would have understood that in a conventional thermal atomic layer deposition (TALD) process such as that disclosed by Matsuda, neither NH3 nor the gas  mixture of N2 and H2, without activation by plasma, would react with the ruthenium organometallic precursor. Furthermore, Matsuda does not teach the specific conditions to be used in the TALD process for somehow successfully arriving at the use of the combination of H2 and NH2 without activation by plasma.
b.) Unlike the ruthenium organometallic precursor of Matsuda, the nickel alkylamidinate of Uehigashi (which does not have a nickel-carbon bond) is not an organometallic compound. Uehigashi merely teaches conditions purportedly suitable for nickel alkylamidinate. Thus, a person would not have had a reason-much less with a reasonable expectation of success for applying such conditions in the context of the completely different precursor disclosed by Matsuda.

In response to the applicant's arguments, please consider the following comments.
a.)  When [a] reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the effective filing date of the claimed invention for applications or patents subject to the first inventor to file provisions of the AIA  or the time the invention was made for applications or patents subject to pre-AIA  law. "Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985).
Applicant asserts that one of ordinary skill would have understood that a mixture of N2 and H2 would not react with the ruthenium organometallic precursor in a process of TALD and that Matsuda does not teach the specific conditions to be used in the TALD process for successfully arriving at the use of the combination of H2 and NH3 without activation by plasma.  In other words, that Matsuda does not enable/ is operable to use a combination of the aforementioned gases in a TALD process. 
However, contrary to Applicant’s argument, Matsuda expressly discloses as a specific embodiment that the TALD process can be practiced by alternatingly exposing the substrate to a ruthenium organometallic precursor and exposing the substrate to a hydrogen-containing gas ([0055]). The hydrogen-containing gas can be H2, NH3 or a combination thereof ([0023]). Matsuda also generally discusses process conditions such as process chamber wall temperature, substrate temperature ([0056]) – such as substrate temperatures of 50°C to 600°C ([0060]), and process chamber pressure ([0061]) according to embodiments of their disclosed invention, which can apply to both the disclosed TALD and plasma enhanced atomic layer deposition (PEALD) embodiments. The Examiner notes that the claims are not limited to specific process conditions of temperature, pressure and other conditions.  In at least the combinations of the disclosed embodiments, there appears to be possession of utilizing hydrogen gas, nitrogen gas or a combination thereof to form metal films in a broad range of process conditions.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).
	Applicant cites as an example paragraph [0025] of Park et al. US 2006/0177601 A11 to argue that one of ordinary skill in the art would have recognized that neither NH3 nor the gas mixture of N2 and H2 would react with the ruthenium organometallic precursor (e.g. Ru(EtCP)2 , shared between Park and Matsuda) without activation by plasma (see also paragraph [0038] which states that ammonia gas does not practically [in other words, possible but not effectively] react with the ruthenium precursor gas below 400°C without plasma activation) . However, paragraph [0025] discloses that their present invention is a method of depositing ruthenium films at temperatures below 400°C. Park et al. therefore does not criticize commensurate in scope with the breadth of the claims, and the recitation of paragraph [0025] itself does not criticize the deposition of films, but rather states an extent of Park’s invention. 
Secondly, Matsuda discloses that their processes are operative between temperatures of 50°C to 600°C ([0060]), thus disclosing embodiments that are not potentially rebutted by Park’s teachings. For these reasons, the Examiner takes the position that Matsuda discloses and renders operable TALD processes using a combination of hydrogen gas and ammonia. 
The Examiner also notes that while Park criticizes the practical ability to deposit films thermally at temperatures below 400°C for precursors such as Ru(EtCP)2, the instant specification discloses in Example 1 the thermal deposition of such a film at a temperature below 400°C with a specific ratio of ammonia to hydrogen. Such specific ratios are not present in the instant claims. 

b.)  As a preliminary matter, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). The Examiner notes that Applicant cites Pruchnik et al.,
Organometallic Chemistry of the Transition Elements, Chapter 1, Introduction to Organometallic Chemistry, 1990, pp. 1-2 and Wikipedia “Ligand” to argue that one of ordinary skill in the art would not consider nickel alkylamidinate an organometallic compound with an alkyl group ligand. However, Pruchnik et al.  and Wikipedia were not entered into the record, and accordingly the citations of Pruchnik and Wikipedia are  considered to be argument. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965. Furthermore, contrary to Applicant’s assertions, Uehigashi considers a nickel alkyamidinate an organometallic compound (Abstract). Under the broadest reasonable interpretation of what is an organometallic compound, the plain meaning of organometallic is a compound that has organic components and metallic components. Under such an interpretation, an alkylamidinate, having carbon and methyl bonds, is an organic ligand to the nickel center. 
As stated before, the Examiner notes that the modification of Matsuda is not to use the precursor of Uehigashi, but rather why one of ordinary skill in the art would specifically use a combination of hydrogen gas [electrophilic gas] and ammonia [nucleophilic gas] in general. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
The Examiner notes that Matsuda specifically teaches that the gas used for depositing a metal film can be hydrogen, ammonia or a combination thereof. Matsuda therefore indicates that it is known that hydrogen and ammonia can be used to react with their metal precursors, i.e., there is a reasonable expectation of success in the reaction of Matsuda’s precursor with both hydrogen and ammonia gases to achieve a deposition of a metal film.
As understood by the Examiner, what is in contention is whether the motivations of Uehigashi in the context of the use of its precursor with a combination of H2 and NH3 would lead to a reasonable expectation of success in the method of Matsuda as modified by the recited facts of Uehigashi. The Examiner notes that obviousness does not require that all references are utilizing the claimed precursors, but that they are analogous to the claimed invention.
Uehigashi discloses that their invention intends to solve the problems of the formation of a Ni film by “specifying the film-forming conditions such as the film forming temperature, film forming pressure , the amount of reducing gases to be used and the ratio between the amounts of [the] reducing gases” ([0008]).  Applicant argues that the theory for modifying Matsuda is by applying ALD conditions for a different precursor with a different classification of ligand that is completely different in reactivity characteristics. However, that is a mischaracterization of the Examiner’s position. The proposed prior art combination calls for either the recognition or the modification of Matsuda (which discloses that the alkyl liganded organometallic of Matsuda may be reacted with both hydrogen and ammonia) because of the recognition of the effects of the reducing gases.  That Uehigashi examines by using an alkylamidinate precursor does not vitiate the findings and suggestions available to one of ordinary skill within the art.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Even if, for the sake of argument, there is no motivation to look to the teachings of Uegashi to modify the teachings of Matsuda, on the same teachings Matsuda motivates one of ordinary skill in the art to have specifically selected a combination of hydrogen gas and ammonia as their combination is known to be suitable, as explained in the rejection of the instant claims under 35 USC 103 in the previous Office Action.

/JOSE I HERNANDEZ-KENNEY/           Primary Examiner, Art Unit 1717                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that while the Applicant states that US 2006/0177601, Pruchnik et al., Organometallic Chemistry of the Transition Elements, Chapter 1, Introduction to Organometallic Chemistry, 1990, pp. 1-2 and Wikipedia “Ligand” are attached to the after-final response, neither reference appears to be present within the remarks submitted to the Office and do not appear within the image file wrapper. In future prosecution, the Examiner requests that the documents be included in an information disclosure statement if relied upon in future remarks. The Examiner also notes that Wikipedia is a volatile reference document that can change at any time; if included, it should be a version of the page that predates the effective filing date.